DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/24/2022.

Examiner's Statement of reason for Allowance

Claims 1, 3, 4, 6-10 and 12-16 renumbered as 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a base station, comprising: a receiver, which in operation, receives a transmission signal to be repeatedly transmitted over a plurality of allocation units; and circuitry, which, in operation, demodulates the transmission signal based on a combination of non-orthogonal multiple access in which signals of a plurality of terminals are not orthogonal to each other, and orthogonal multiple access in which signals of the plurality of terminals are orthogonal to each other, wherein: the transmission signal includes a data signal and a reference signal, the combination to be applied to the data signal and the combination to be applied to the reference signal are different from each other, the non-orthogonal multiple access is applied to the data signal, the orthogonal multiple access is applied to the reference signal, the transmission signal is a signal resulting from multiplication of a signal generated in a single one of the plurality of allocation units based on the non-orthogonal multiple access, by a code sequence of the orthogonal multiple access in each of the plurality of allocation units, and the code sequence is dynamically indicated to a terminal, using a downlink control signal.
The closest prior art, as previously recited, Kumar et al. (US 2019/0029031 A1), Tani et al. (US 2018/0376409 A1), Kim et al. (US 2017/0012695 A1), are also generally directed to various aspects of multiple access can be broadly divided classified into orthogonal and non-orthogonal schemes. In OMA, different users are allocated orthogonal or non-conflicting resources in time, frequency or both.  However, none of Kumar, Tani, and Kim teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 12-16.  For example, none of the cited prior art teaches or suggest the steps of the combination to be applied to the data signal and the combination to be applied to the reference signal are different from each other, the non-orthogonal multiple access is applied to the data signal, the orthogonal multiple access is applied to the reference signal, the transmission signal is a signal resulting from multiplication of a signal generated in a single one of the plurality of allocation units based on the non-orthogonal multiple access, by a code sequence of the orthogonal multiple access in each of the plurality of allocation units, and the code sequence is dynamically indicated to a terminal, using a downlink control signal.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478